Citation Nr: 1034748	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-28 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.   
 
2.  Whether the appellant has basic eligibility for VA death 
pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran was in missing status from November 1943 to March 
1945 and he had recognized guerilla service from March 1945 to 
May 1945.  He also had service with the Regular Philippine Army 
from May 1945 to June 1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 RO decisions.  A May 2008 RO rating 
decision denied service connection for the cause of the Veteran's 
death.  An additional May 2008 RO decision, in pertinent part, 
determined that the appellant was not eligible for VA death 
pension benefits.  In April 2010, the appellant testified at a 
Travel Board hearing at the RO.  

The Board observes that the May 2008 RO decision (noted above) 
also determined that the appellant had no legal entitlement to 
accrued benefits.  With regard to this issue, the Veteran filed a 
notice of disagreement in January 2009 and a statement of the 
case was issued in February 2009.  In her August 2009 VA Form 9, 
as well as in a September 2009 VA Form 9, the appellant 
specifically excludes the issue as to whether she has legal 
entitlement to accrued benefits, specifically itemizing the other 
issues she wishes to appeal.  The record does not reflect that a 
timely substantive appeal has been submitted as to the issue 
involving whether the appellant has legal entitlement to accrued 
benefits.  The Board notes that June 2009 and July 2009 
supplemental statements of the case incorrectly listed the 
accrued benefits issue.  Thus, the Board does not have 
jurisdiction over that claim. 38 C.F.R. §§ 20.200, 20.202, 
20.302.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 1999.  The death certificate 
lists the immediate cause of death as acute respiratory failure, 
with an antecedent cause of death listed as sepsis, and an 
underlying cause of death listed as community acquired aspiration 
pneumonia.  A cerebrovascular accident (thrombotic stroke) was 
listed as a significant condition contributing to his death.  
These disorders began many years after service and were not 
caused by any incident of service.  

2.  At the time of the Veteran's death, service connection was 
not established for any disorders.  

3.  The Veteran did not possess the requisite service to qualify 
for VA death pension benefits for his surviving spouse.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2009).  

2.  The appellant is not eligible for VA death pension benefits.  
38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.203 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice 
should inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim.  It should 
also inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Certain additional notice requirements attach in the context of a 
claim for Dependency Indemnity and Compensation (DIC) benefits 
based on service connection for the cause of death.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) 
notice for a DIC case must include:  (1) a statement of the 
conditions, if any, for which a veteran was service-connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content of 
the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  

With regard to the claim as to whether the appellant has basic 
eligibility for VA death pension benefits, the Board finds that 
because that claim is limited to statutory interpretation, the 
notice provisions do not apply in this case.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 
69 Fed. Reg. 59989 (2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).  

As to the claim for service connection for the cause of the 
Veteran's death, the RO sent correspondence in January 2008, a 
rating decision in May 2008, a RO decision in May 2008, a 
statement of the case in February 2009, correspondence in May 
2009, a supplemental statement of the case in June 2009, and a 
supplemental statement of the case in July 2009.  These documents 
discussed specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the pertinent 
laws and regulations, and the reasons for the decision.  
Additionally, the May 2009 correspondence (noted above) 
essentially notified the appellant of the information required to 
comply with the requirements indicated in Hupp, supra.  VA made 
all efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant.  The case was last readjudicated in 
a September 2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant evidence.  The Board 
observes that the Veteran's available service treatment records 
do not show treatment for sepsis, pneumonia, or for any other 
lung disorder, or for a cerebrovascular accident.  The Board 
notes that a June 1947 statement from a J. A. Dela Cruz, M.D., 
reported that he treated the Veteran for complaints of a high 
fever, dizziness, coughing, and chest pain.  A diagnosis was not 
provided at that time.  Additionally, the Board notes that an 
August 2009 statement from Dr. Gilberto Salumbides, indicated 
that he was a provincial health officer from 1961 to 1969, that 
he treated the Veteran for pulmonary tuberculosis which he 
contracted during his recognized guerilla service, and that such 
disorder developed into aspiration pneumonia which was an 
underlying cause of his death.  The Board has found, as discussed 
in the decision below, that Dr. Salumbides' opinion is not 
probative in this matter.  Further, the Board notes that there is 
no treatment for sepsis or for a cerebrovascular for many years 
after the Veteran's period of service, and that there is also no 
treatment for pneumonia, or for any other lung disorders, for at 
least two years after the Veteran's period of service.  
Therefore, the Board finds that an opinion regarding the etiology 
of the Veteran's cause of death need not be obtained in this 
case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 
also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  

Analysis

Dependency and indemnity compensation and death pension benefits 
may be paid to the surviving spouse of a Veteran under certain 
circumstances.  

For VA purposes, a "surviving spouse" means a person of the 
opposite sex whose marriage to the veteran meets the requirements 
of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at 
the time of the veteran's death and:  (1) who lived with the 
veteran continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was due 
to the misconduct of, or procured by, the veteran without the 
fault of the spouse; and (2) except as provided in § 3.55, has 
not remarried or has not since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite sex 
and held himself or herself out openly to the public to be the 
spouse of such other person.  38 C.F.R. § 3.50(b).  

For VA purposes, "marriage" means a marriage valid under the law 
of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided when 
the right to benefits accrued.  38 C.F.R. § 3.1(j).

Death pension may be paid to a "surviving spouse" who was married 
to the veteran: (1) one year or more prior to the veteran's 
death; or (2) for any period of time if a child was born of the 
marriage, or was born to them before the marriage; or (3) prior 
to January 1, 1957, if the veteran served (as in the present 
case) during World War II.  38 U.S.C.A. § 1541(f); 38 C.F.R. 
§ 3.54(a).  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service. 38 U.S.C.A. §§ 
101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In addition, laws and 
regulations provide that certain individuals and groups are 
considered to have performed active military, naval, or air 
service for purposes of VA benefits. 38 C.F.R. § 3.7.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2).  

The term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual was disabled or died from a disease or injury incurred 
in or aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or died 
from an injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).  

Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law No. 
190, 79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but not 
for pension benefits.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 1945, 
and June 30, 1947, inclusive, were made under the provisions of 
Public Law No. 190, as it constituted the sole authority for such 
enlistments during that period.  This paragraph does not apply to 
officers who were commissioned in connection with the 
administration of Public Law No. 190.  38 C.F.R. § 3.40(b).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits.  Service department 
certified recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, but 
not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  

Title 38 of the United States Code authorizes the Secretary of VA 
(Secretary) to prescribe the nature of proof necessary to 
establish entitlement to veterans' benefits.  See 38 U.S.C.A. § 
501(a)(1) (West 2002).  Under that authority, the Secretary has 
promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits based 
on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine Commonwealth 
Army (and thus veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  See 38 
C.F.R. § 3.203(a) (requiring service department documentation of 
service where available), § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status is at 
issue, the relevant question is whether qualifying service is 
shown under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  See Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the service 
department's decision on such matters is conclusive and binding 
on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Thus, if the United States service department refuses to verify 
the claimed service, the applicant's only recourse lies within 
the relevant service department, not with VA.  Soria, 118 F. 3d 
at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not 
eligible for VA benefits based on Philippine service unless a 
United States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.  

Persons with service in the Philippine Commonwealth Army, USAFFE 
(U.S. Armed Forces, Far East), including the recognized 
guerrillas, or service with the New Philippine Scouts under 
Public Law 190, 79th Congress shall not be deemed to have been in 
active military service with the Armed Forces of the United 
States for the purpose of establishing entitlement to VA non-
service-connected death pension benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  

I.  Cause of Death

To establish service connection for the cause of the veteran's 
death, the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition be 
the immediate or underlying cause of death or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for 
a "chronic disease," may be granted if manifest to a 
compensable degree within one year of separation from service and 
service incurrence will be presumed for tuberculosis if manifest 
to a degree of 10 percent or more within three years after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt v. 
Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

The Veteran had recognized guerilla service from March 1945 to 
May 1945 and he had service in the Regular Philippine Army from 
May 1945 to June 1945.  38 U.S.C.A. § 107(a) authorizes the 
payment of DIC benefits based upon service as a recognized 
guerilla.

The appellant apparently contends that the sepsis, community 
acquired aspiration pneumonia, and cerebrovascular accident 
(thrombotic stroke) that caused the Veteran's death began during 
his periods of service.  She specifically alleges that after 
World War II, the Veteran had a lingering illness and that he was 
diagnosed with tuberculosis.  She also reports that during World 
War II, the Veteran had a lack of food, that he had to sleep 
under trees, and that he suffered from malnutrition, rheumatism, 
and arthritis.  

The Veteran's service treatment records are essentially not 
available.  A May 1945 examination report included notations that 
the Veteran's cardiovascular system, nervous system, and lungs, 
including a chest X-ray, were all normal.  

A May 1945 Affidavit for Philippine Army Personnel noted that the 
Veteran reported that he incurred no wounds or illnesses during 
his recognized guerilla and Regular Philippine Army service.  A 
January 1946 Affidavit for Philippine Army Personnel indicated 
that the Veteran reported that he incurred no wounds or illnesses 
during his recognized guerilla and Regular Philippine Army 
service.  

A June 1947 statement from J. A. Dela Cruz, M.D., indicated that 
he treated the Veteran for complaints of a high fever, dizziness, 
coughing, and chest pain.  A diagnosis was not provided at that 
time.  

Private treatment records dated from July 1966 to June 1994 show 
treatment for several disorders, including lung disorders.  

For example, a July 1966 statement from E. R. Telan, M.D., 
reported that the Veteran was hospitalized at the Antigue 
Provincial Hospital from June 17, 1966, to June 21, 1966.  The 
diagnoses were bronchitis, chronic; pneumonia, apex, right; and 
gastroenterititis.  

The Veteran died in January 1999.  The death certificate lists 
the immediate cause of death as acute respiratory failure, with 
an antecedent cause of death listed as sepsis, and an underlying 
cause of death listed as community acquired aspiration pneumonia.  
A cerebrovascular accident (thrombotic stroke) was listed as a 
significant condition contributing to his death.  

The Veteran was not service-connected for any disorders during 
his lifetime.  

A January 2008 medical certificate the Angel Salazar Memorial 
General Hospital indicated that the Veteran was confined in that 
facility from January 12, 1999, to January [redacted], 1999, when he 
died.  The causes of death were listed as acute respiratory 
failure; sepsis; community acquired aspiration pneumonia; and a 
cerebrovascular accident (thrombotic stroke).  

An August 2009 statement from Dr. Gilberto Salumbides indicated 
that he was a provincial health officer from 1961 to 1969.  He 
stated that his medical findings through consultation and medical 
examination were that the Veteran had a lingering illness 
contracted during his guerilla days and that the illness was 
pulmonary tuberculosis.  Dr. Salumbides commented that 
"pulmonary tuberculosis, which undoubtedly [was] community 
acquired, that developed into aspiration pneumonia."  

In evaluating the probative value of competent medical evidence, 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the 
province of the Board.  It is not error for the Board to favor 
the opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons or bases.  
See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that an August 2009 statement from Dr. 
Gilberto Salumbides indicated that he was a provincial health 
officer from 1961 to 1969.  He stated that his medical findings 
through consultation and medical examination were that the 
Veteran had a lingering illness contracted during his guerilla 
days and that the illness was pulmonary tuberculosis.  Dr. 
Salumbides commented that "pulmonary tuberculosis, which 
undoubtedly [was] community acquired, that developed into 
aspiration pneumonia."  The Board notes that there is no 
indication that Dr. Salumbides reviewed the Veteran's claims 
file.  Although an examiner can render a current diagnosis based 
on his examination of a claimant, without a thorough review of 
the record, his opinion regarding etiology if based on facts 
reported by the claimant can be no better than the facts alleged 
by the claimant.  See Swann v. Brown, 5 Vet. App. 229 (1993).  
Additionally, the Board notes that all the other medical evidence 
in the claims file indicates that the Veteran did not suffer from 
any lung disorders, including pulmonary tuberculosis, during 
service.  Further, the Dr. Salumbides apparently only treated the 
Veteran at some point between 1961 and 1969, and is presently 
alleging that the Veteran had pulmonary tuberculosis during his 
recognized guerilla service with apparently no review of the 
medical evidence, to include X-rays, to support his allegation.  
Moreover, Dr. Salumbides did not provide any rationale for his 
opinion.  The Board also observes that there is no medical 
evidence that the Veteran suffered from pulmonary tuberculosis 
during the presumptive three year period.  Given these 
circumstances, Dr. Salumbides' opinions are not credible and have 
absolutely no probative value in this matter.  

The Board observes that there is no probative medical evidence of 
sepsis, aspiration pneumonia, or any other lung disorder, or a 
cerebrovascular accident during the Veteran's periods of service 
or for years after service.  The probative medical evidence does 
not suggest that any such disorders were related to any incident 
of service.  

Furthermore, there is no competent evidence of record showing 
that the disorders that resulted in the Veteran's death, acute 
respiratory failure, sepsis, community acquired aspiration 
pneumonia, and a cerebrovascular accident (thrombotic stroke), 
were incurred in or aggravated by service or were proximately due 
to or the result of any disease or injury incurred in or 
aggravated by service.  

The Board has considered the appellant's contentions.  As a 
layperson, however, the appellant is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

The weight of the credible evidence demonstrates that the 
conditions involved in the Veteran's death occurred many years 
after service and were not caused by any incident of service.  
The fatal conditions were not incurred in or aggravated by 
service, and they were not service-connected.  A disability 
incurred in or aggravated by service did not cause or contribute 
to the Veteran's death, and thus there is no basis to award 
service connection for the cause of the Veteran's death.  The 
preponderance of the evidence is against the claim for service 
connection for the cause of the Veteran's death.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In making this determination, the Board does not wish to convey 
any lack of sympathy for the appellant in this matter, nor for 
the unfortunate circumstances which resulted in the Veteran's 
death.  Moreover, the Board does not doubt the sincerity of the 
appellant's contentions.  That being said, the Board is bound by 
the laws and regulations governing the payment of benefits, 
which, in this case, do not support the award of benefits.  

II.  Death Pension

The appellant essentially claims that her deceased husband had 
recognized guerilla service and USAFFE service, and that she is 
entitled to VA death pension benefits.  

The available service personnel records indicate that the Veteran 
was in missing status from November 1943 to March 1945 and he had 
recognized guerilla service from March 1945 to May 1945.  He also 
had service with the Regular Philippine Army from May 1945 to 
June 1945.  

A September 1956 certification from the Republic of the 
Philippines, Department of National Defense, Philippine Veterans 
Board, noted that the Veteran was recognized as of February 1943 
as a Veteran of World War II, and that his name was carried on 
the approved reconstructed roster as a guerilla of the 
Headquarters and Headquarters Company, 2nd Battalion, 65th 
Infantry, 6th Military District.  It was noted that the 
recognition date for the Veteran's guerilla unit was revised to 
June 1942.  

A September 1960 certification from the Republic of the 
Philippines, Department of National Defense, Philippine Veterans 
Board, noted that the Veteran was a member of the Headquarters 
and Headquarters Company, 2nd Battalion, 65th Infantry, 6th 
Military District, and that he was inducted in November 1942 and 
discharged in June 1945.  It was noted that his category was as a 
recognized guerilla.  

The Veteran died in January 1999.  The death certificate lists 
the immediate cause of death as acute respiratory failure, with 
an antecedent cause of death listed as sepsis, and an underlying 
cause of death listed as community acquired aspiration pneumonia.  
A cerebrovascular accident (thrombotic stroke) was listed as a 
significant condition contributing to his death.  

An April 2005 certification from the Armed Forces of the 
Philippines, General Headquarters, Office of the Adjutant 
General, reported that the Veteran was joined F Company, 2nd 
Battalion, 65th Infantry (F-23), in November 1942 and that he was 
discharged in June 1945.  It was noted that the Veteran also 
served with the Headquarters and Headquarters Company, 2nd 
Battalion, 65th Infantry, 6th Military District, with a date of 
recognition of February 1943 and a revised date of recognition of 
June 1942.  There was a notation that the Veteran's military 
status was as a recognized guerilla.  

A January 2008 certification from the Armed Forces of the 
Philippines, General Headquarters, Office of the Adjutant 
General, reported that the Veteran was inducted in November 1942, 
with F Company, 2nd Battalion, 65th Infantry (F-23), and that he 
was discharged in June 1945.  It was noted that the Veteran also 
served with the Headquarters and Headquarters Company, 2nd 
Battalion, 65th Infantry, 6th Military District, with a date of 
recognition of February 1943 and a revised date of recognition of 
June 1942.  There was a notation that the Veteran's military 
status was as a recognized guerilla.  

The VA is bound by the service department's certification as to 
the Veteran's military service.  See Duro v. Derwinski, 2 
Vet.App. 530 (1992).  As discussed above, the service department 
has certified that the Veteran was in missing status from 
November 1943 to March 1945 and he had recognized guerilla 
service from March 1945 to May 1945.  He also had service with 
the Regular Philippine Army from May 1945 to June 1945.  

In light of the above, the certifications from the Armed Forces 
of the Philippines, and the Philippine Veterans Board (noted 
above), submitted by the appellant, fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of service, 
as the certifications are not official documents of the 
appropriate United States service department, and are without the 
official seal.  The documents, therefore, are not acceptable as 
verification of the appellant's deceased spouse's service for the 
purpose of receiving VA benefits.  Soria v. Brown, 118 F.3d 747 
(Fed. Cir. 1997).  

While the Veteran served during wartime, his service as a 
recognized guerilla from March 1945 to May 1945, and his service 
in the Regular Philippine Army from May 1945 to June 1945, does 
not qualify the appellant for entitlement to VA death pension 
benefits.  Persons with service in the Philippine Commonwealth 
Army, USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine Scouts 
under Public Law 190, 79th Congress shall not be deemed to have 
been in active military service with the Armed Forces of the 
United States for the purpose of establishing entitlement to VA 
non-service-connected death pension benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.40.  Therefore, the Board finds that the appellant 
is not eligible for the requested benefit.  While the Veteran's 
service, as described above, may be sufficient for certain VA 
purposes (such as compensation), it is not the type of service 
that can qualify a claimant for certain VA benefits, such as a 
non-service- connected death pension in this case.  

This is a case where the law is dispositive.  Basic eligibility 
for death pension benefits is precluded based on the service of 
appellant's spouse.  Therefore, the Board must deny the appeal.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  











ORDER

Service connection for the cause of the Veteran's death is 
denied.  

The appellant is not eligible for VA death pension benefits, and 
the claim is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


